Citation Nr: 0414740	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  01-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 
1997, for the award of service connection for a low back 
disability evaluated as 40 disabling.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Steven M. Weisbaum, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1952 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination, the RO granted the 
appellant's claim of entitlement to service connection for a 
low back disability and assigned a 40 percent evaluation 
effective October 14, 1997.  The appellant disagreed with the 
effective date of the award and with the rating assigned.  
The RO then issued a statement of the case concerning both 
issues.  

The appellant testified at a hearing in August 2001 before a 
Veterans Law Judge designated by the Chairman of the Board to 
conduct the hearing and render a decision in the case.  See 
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record, which reflects the Judge informed the 
appellant and his representative of the Board's intent to 
determine whether it had jurisdiction to address the appeal 
based on his failure to specify any error of fact or law.  In 
a November 5, 2001, decision, the Board dismissed the appeals 
of both claims for this reason.  

The appellant appealed the Board's determinations to the 
Court of Appeals for Veterans Claims (the Court).  The Court 
issued an Order in May 2003 vacating the Board's decision and 
remanding the claims to the Board for further adjudication.  
The Court based its Order on a Joint Motion for Remand to the 
Board, signed by the 


appellant's counsel and by counsel for VA's Secretary, 
arguing that the Board had failed to offer adequate reasons 
and bases for its decision and had failed to notify the 
appellant in writing of its intent to dismiss the appeal for 
lack of jurisdiction.  

By a May 2003 letter, the Board notified the appellant's 
counsel that the Judge who conducted the August 2001 hearing 
was no longer employed at the Board.  As such, the Board 
wrote that the appellant had the right to an additional 
hearing before another Judge.  If he did not respond within 
30 days, the letter stated, the Board would assume no further 
hearing was desired and would consider the case based on the 
evidence of record.  There was no response within 30 days, 
though in March 2004 the appellant through counsel indicated 
he wanted a hearing before another Judge in Washington, D.C.  
The appellant was scheduled for a hearing on May 11, 2004.  
By an April letter, the appellant through counsel canceled 
the hearing request.  

The Board herein determines the appellant filed a timely 
substantive appeal regarding the issues on appeal, thereby 
vesting the Board with jurisdiction over the issues listed on 
the title page of this document.  The Board REMANDS the 
effective-date claim, for it appears the appellant through 
counsel raises an inextricably intertwined claim of clear and 
unmistakable error (CUE) in a July 1956 rating decision.  The 
Board also herein REMANDS the claim of entitlement to an 
initial evaluation in excess of 40 percent for residuals of a 
low back injury for additional evidentiary development.  Both 
claims are REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C., for further evidentiary 
development and adjudication.  

In March 2004, the appellant's counsel submitted argument in 
this case that included a discussion of claims regarding 
entitlement to service connection for a psychiatric disorder 
secondary to the service-connected back disability and 
individual unemployability.  The RO denied these claims in a 
May 2001 rating decision and notified the appellant by a May 
2001 letter.  The appellant's argument in support these 
claims is referred to the RO for appropriate action.  


REMAND

With respect to the claim of entitlement to an effective date 
earlier than October 14, 1997, for the award of service 
connection for a low back disability, the appellant and his 
counsel make several arguments:  (1) that he initially filed 
his claim in 1956, and that the RO failure to assist him then 
prevented an award of service connection (see appellant's 
September 2000 argument and August 2001 hearing testimony), 
(2) that the effective date should be the date of his hearing 
testimony in February 1994 (see BVA hearing transcript at 
page 11), (3) that the effective date should be the same as 
the award of benefits from the Social Security Administration 
in 1991, and under the full faith a credit clause, VA must 
recognize the decision of a sister agency and find the 
veteran disabled as of that date (see and August 2001 hearing 
testimony, January 2002 Motion for Reconsideration, and page 
3 of appellant's December 2003 argument), and finally (4) 
that his disability award should be made effective from the 
da[y] after his release from service as the appellant had 
applied for benefits within one year after his release from 
service (citing 38 U.S.C.A. § 5110), (see September 2000 
statement), and that medical evidence provided shows that his 
symptoms began and were severe well before the effective date 
established by VA, and that the determination of the 
retroactive date should be consistent with the cases of Links 
v. West, 12 Vet. App. 39 (1998) and Meeks v. West, 12 Vet. 
App. 352 (1999), which stand for the proposition that "an 
award of compensation shall be fixed in accordance with the 
facts found" (see September 2000 statement).  Id. at 355.  

The first argument referred to above is essentially an 
allegation of clear and unmistakable error in the 1956 rating 
decision that denied service connection.  The RO has not 
adjudicated this claim, which the Board finds to be 
inextricably intertwined with the effective-date issue.  

With respect to the claim of entitlement to an initial 
evaluation in excess of 40 percent for residuals of a low 
back injury, VA has amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, by revising that portion of 
the criteria 


applicable to the musculoskeletal system addressing 
disabilities of the spine.  The intended effect of this 
action was to ensure the criteria used current medical 
terminology and unambiguous criteria, and that it reflected 
recent medical advances.  The amended criterion is effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243).  The RO has not adjudicated the claim for a 
compensable rating for service-connected chronic lumbar 
strain, based on this new criteria effective September 26, 
2003.  

While on remand, the appellant should also be afforded VA 
examinations to address the current severity of the service-
connected disabilities.  This case is REMANDED for the 
following action:  

1.  Schedule the appellant for a 
VA orthopedic examination to assess the 
severity of the low back disability.  
Send the claims folder to the physician 
for review; any report written by a 
physician should specifically state that 
such a review was conducted.  Ask the 
physician to opine - based on review of 
the evidence of record, examination of 
the appellant, and her or his 
professional expertise - as to the 
severity of the low back disability.  Ask 
the physician to comment on the presence 
or absence of symptomatology listed in 
applicable criteria of the amended 
regulations.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

2.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  The 
RO must, as part of its adjudication of 
the effective-date claim, also adjudicate 
whether the July 1956 rating decision 
that denied service connection for a low 
back disorder was clearly and 
unmistakably erroneous.  The RO should 
advise the veteran that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
unless he perfects his appeal.

4.  If the benefits sought on the current 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




